DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This is in response to communication filed on 8/24/2021 in which claims 1-20 are pending. The application has been fully considered therefore this case is in condition for allowance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 was filed after the mailing date of the Notice Of allowance on 7/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closet prior of Heider (10425891) teaches a Power management for a remote antenna unit(s) (RAUs) in a distributed antenna system. The Power can be managed for an RAU configured to power modules and devices that may require more power to operate than power available to the RAU. However the closest prior art above, alone or in combination with the cited prior arts fail to anticipate or render obvious the following recited features: at least one riser cable comprising a plurality of optical fibers in optical communication with the head end; and at least one interconnect unit in optical communication with the at least one riser cable, wherein a plurality of cables connects at least two of the plurality of the remote units to the at least one interconnect unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633